Dickinson, J.
These three actions were tried together, and verdicts returned in favor of each of the plaintiffs. The court granted new trials for the insufficiency of the evidence to sustain the recoveries, and the plaintiffs appealed.
The asserted rights of action are for the same alleged negligence upon which was founded the case of Beanstrom v. Northern Pac. R. Co., 46 Minn. 193, (48 N. W. Rep. 778;) these plaintiffs being in the same wagon with Beanstrom when it was struck by the train at the crossing. The evidence presented in the trial of these cases was not so clearly in favor of the plaintiffs that the action of the trial court in directing a new trial should be reversed. The rule in such cases has been often stated, and is familiar.
Order affirmed.